Title: From George Washington to John Hancock, 30 September 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs Heights of Harlem Septr 30th 1776

Since I had the honor of addressing you last nothing of importance has transpired, tho from some movements yesterday on the part of the Enemy it would seem as if something was Intended.
The inclosed memorial from Lieut. Colo. Sheppard of the 4th Regiment, I beg leave to submit to the consideration of Congress, and shall only add that I could wish they would promote him to the Command of the Regiment and send him a Commission, being a good and valuable Officer and especially as the

vacancy is of a pretty long standing and I have [not] had nor has he, any Intelligence from Colo. Learned himself who had the command and who obtained a discharge on account of his indisposition, of his designs to return. I have also inclosed a Letter from Captn Ballard which Congress will please to determine on, the Subject being new and not within my authority. I have the Honor to be Sir Your Most Obedt St

Go: Washington


P.S. A Commission was sent for Colo. Learned, which is now in my Hands, having received no application or heard from him since It came.

